Citation Nr: 0512446	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  04-03 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for service-connected 
postoperative residuals, left total knee replacement due to 
traumatic arthritis, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The appellant had active military service from September 1959 
to August 1963.

This appeal comes before the Board of Veterans'Appeals 
(Board) from a June 2003 rating decision by the VA RO in 
Buffalo, New York that denied an increase in a 30 percent 
disability evaluation for service-connected total left knee 
replacement due to traumatic arthritis.

FINDINGS OF FACT

The postoperative residuals of the left total knee 
replacement are manifested by complaints of pain, with 
extension ranging from 0 to 5 degrees, flexion to 90 degrees, 
swelling, and asymptomatic linear surgical scars without 
significant weakness or ankylosis. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for postoperative residuals, left total knee replacement due 
to traumatic arthritis, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The veteran's representative asserted that the VA failed to 
comply with the VCAA duty to notify and assist the veteran.  
However, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and evidence 
needed to substantiate his claim.  The veteran was provided 
with a copy of the rating decision noted above and a January 
2004 statement of the case.  He was furnished a VCAA letter 
in February 2003 that advised the claimant to submit 
statements from doctors showing that his condition had 
worsened.  Additionally, the veteran and the veteran's 
representative have written in numerous statements during the 
course of the appeal including an April 2003 statement from 
the veteran advising the RO that he had no private medical 
records as all of his treatment had been at VA medical 
facilities.  

These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The letters informed 
the veteran of what evidence VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The statement of the case 
contains the pertinent rating criteria.  Additionally, the 
veteran has undergone several VA examinations.   All 
identified and available records have been obtained and 
associated with the claims folder.  Moreover, the veteran has 
not identified any additional evidence pertinent to his claim 
that is not already of record. The appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, the Board 
finds that the VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

Service medical records reflect left knee surgery in March 
1960.
 
In an August 1998 rating decision, service connection was 
granted for traumatic arthritis of the left knee, rated as 10 
percent disabling.

In November 2001, the veteran underwent surgery for a left 
total knee replacement at a VA hospital.  After his surgery, 
in late November 2001, the veteran, through his 
representative, submitted a claim for total temporary 
disability.

In a January 2002 decision, the RO recharacterized the 
veteran's knee disability as a total left knee replacement 
due to traumatic arthritis of the left knee and assigned a 
temporary total disability rating for convalescence to be 
continued at a 100 percent scheduler rating for the first 
year following the veteran's total knee replacement pursuant 
to Diagnostic Code 5055.  Effective January 1, 2003, the 
veteran was assigned a 30 percent rating. 

A February 2002 VA outpatient treatment record reflects that 
the veteran complained of stiffness above the knee joint.  He 
said that he did not have any pain and had gone back to work.  
The examination revealed that the veteran had no left knee 
effusion, no localized erythema and no tenderness.  

A VA outpatient record from July 2002 reflects that the 
veteran reported feeling pretty good and that his left knee 
only bothered him when climbing stairs.  He added that his 
left knee did not bother him when he walked six to seven 
miles at his place of work.  The examiner reported that the 
left knee had some crepitation, but no effusion and no 
tenderness.  

In September 2002, the veteran complained of having knee 
pain.  An X-ray study of the veteran's left knee showed 
satisfactory position of a femoral and tibial component of a 
left knee prosthesis.  

A November 2002 clinic note reflects that the veteran 
complained of left knee pain.  The examiner reported that the 
veteran was ambulating with a slight limp on his left side.  

A subsequent November 2002 VA orthopedic note reflects that 
the veteran complained of occasional left knee discomfort.  
He was concerned about a bulge in his left knee.  An 
orthopedic examiner found that the veteran had a fluid gait, 
range of motion was 0 to 115 degrees, the patella tracked 
well and the knee was stable.  There was minimal joint line 
tenderness.  A palpable fluctuant mass of the left knee was 
aspirated.  The examiner advised the veteran that the 
ganglion of the biceps tendon sheath could recur.        

In February 2003, the veteran, through his representative, 
submitted a claim for an increased rating for his service-
connected left knee disability.
 
March 2003 VA outpatient clinic notes reflect that the 
veteran complained of continuing pain in his "right" knee 
with shooting pain from the knee to the hip and swelling at 
nighttime.  On physical examination of the left knee, the 
examiner noted no clinically significant effusion.  On 
extension the veteran did not complain of pain, however, he 
complained of pain on flexion at 45 degrees.  The examiner's 
assessment noted a negative examination for left knee pain.

In a March 2003 VA compensation examination, the veteran 
complained of left knee pain, weakness, stiffness, 
intermittent swelling, instability and fatigability.  He 
stated that his left knee continued to be as painful as it 
was prior to his total knee replacement and he noticed 
increased stiffness.  He said he took Tylenol, used pain 
cream, a brace and a cane.  He had knee flare-ups about two 
times a week where he believed he was 60 percent of his 
normal self.  He has had anterior and posterior thigh pain 
that at times shot up his hip and he felt that his muscles 
were tight and stiff.  The veteran denied missing any days of 
work in the last year due to his left knee.  He worked as a 
facility manager.  He was able to fulfill the activities of 
daily living, including driving walking cleaning, and 
cooking.

The examiner indicated that the veteran used a cane and 
walked with a limp favoring his left leg.  The examination 
report reflects that there was crepitance, pain, some 
swelling of the knee, and atrophy of the thigh musculature.  
Palpation of the left knee elicited no abnormality of 
temperature.  There was a 17 cm in length surgical scar at 
the anterior aspect and a 10 cm in length surgical scar at 
the anterolateral aspect.  The left knee range of motion was 
assessed at 0 degrees extension and flexion at 95 degrees 
with pain from 90 to 95 degrees.  After repetitive flexing 
and extending of the knee, testing for pain, weakness, 
fatigability, and coordination the veteran showed increased 
pain and decreased range of motion.  The veteran had 0 
degrees extension and flexion to 90 degrees with pain from 85 
to 90 degrees.  Testing of varus-valgus and 
anterior/posterior stresses were reported as stable and 
normal.  

On examination of the veteran's muscle groups XIII and XIV, 
findings were negative for significant abnormality, deformity 
or swelling.  Palpation of the anterior and posterior thigh 
muscles showed some tenderness.  The examiner reported some 
weakness with resisted knee extension and flexion testing 
these muscle groups.  There were no abnormal scar adhesions 
of the muscles. The examiner assessed left knee prosthesis 
and strain and atrophy of muscle groups XIII and XIV.  

A May 2003 VA orthopedic note reflects that the veteran 
complained of shooting pains from his knee to his hip and 
from his left knee to his foot and ankle with numbness.  He 
said he had knee discomfort an occasional discomfort in his 
lower back.  The veteran stated that he had fallen about one 
week ago which resulted in some trauma, but that the pain and 
discomfort had been there prior to the fall.  He denied being 
aware of any weakness.  The examiner noted that the veteran 
had range of motion of 5 to 105 degrees, stable.  The left 
knee was tender with a bulge-type prominence laterally when 
standing, that disappeared with flexion.  Muscle strength 
with knee extension and flexion was +5/5 bilaterally.  
Extensor hallucis longus was +5/5 bilaterallly.  Deep tendon 
reflexes at the patella were +2/4 bilaterally.  Straight leg 
raises were negative for radiculopathy in the seated 
position.  The examiner found that the veteran's knee was 
stable.  The examiner indicated that pain in the lateral 
aspect of the leg with numbness had a possible origin from 
the lumbosacral spine.  The report reflects that the veteran 
was employable without restrictions.  

A June 2003 VA X-ray study of the left knee shows that the 
left total knee prosthesis was in good position and 
alignment.  The prosthesis bone interface appeared intact.  
There was minimal joint effusion and bone density was 
diminished.  The examiner's impression was relative 
osteopenia and left total knee replacement.  

A June 2003 VA orthopedic note reflects that the veteran 
reported his left knee worked well.  He had occasional 
painful pinching sensations in the left knee and low back 
pain, which radiated down his left leg.  The examiner 
reported that the left knee wound was well healed and deep 
tendon reflexes were diminished at the ankle.  Motor strength 
was intact.  

In an August 2003 VA clinic visit, the veteran was seen for 
left knee and back pain.    The veteran complained of knee 
pain if he sat for too long or when he started walking.  
Straight leg is negative except the veteran could not raise 
his left leg to more than 50 degrees because of tightening of 
his left knee.  The examiner reported that the veteran's 
motor power was grossly normal.  The veteran had deep tendon 
reflexes decreased at the left knee and in the left ankle.  
Downgoing Babinski superficially at the shin, intact except 
slightly decreased on the outer aspect of the lower third of 
the left leg and 1/3 of the left leg below the knee.  The 
examiner indicated that he doubted lumbar radiculopathy, but 
ordered an electromyogram (EMG) study.  

VA medical records dated in November 2003 show that the 
veteran complained of continued pain in and behind his left 
knee. His pain was located mostly in the lateral aspect of 
the knee and along the lateral aspect of his thigh.  The 
veteran denied muscle soreness or weakness.  The examination 
reports reflected that the surgical scar was well healed, 
there was crepitus in the lateral joint line, tenderness, 
atrophy of the left quadriceps, good distal pulses, no edema 
and no effusion.  The veteran could flex up to 90 degrees at 
which time he complained of some pain.  Anterior drawer test 
was negative and the veteran ambulated without ataxia.  Nerve 
conduction studies (NCS) and EMG survey were within normal 
limits with no electrodiagnostic evidence of left lumbosacral 
radiculopathy.  An orthopedic examiner diagnosed chronic pain 
in the left knee.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1 (2004); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example.  38 C.F.R. § 4.40 (2004).

The provisions of 38 C.F.R. § 4.45 and 4.59 (2004) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.

Prosthetic replacement of a knee joint is rated 100 percent 
for 1 year following implantation of the prosthesis (and such 
total rating follows an initial temporary total convalescent 
rating under 38 C.F.R. § 4.30).  Thereafter, a total knee 
replacement is rated based on the residuals, as follows:  the 
minimum rating is 30 percent; a 60 percent rating is assigned 
when there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity; and 
intermediate degrees of residual weakness, pain or limitation 
of motion are rated by analogy to Diagnostic Codes 5256, 
5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2004).

Under Diagnostic Code 5256, a 30 percent evaluation is 
assigned for ankylosis of the knee in a favorable angle in 
full extension or in slight flexion between 0 and 10 degrees.  
A 40 percent rating is available where there is ankylosis in 
flexion between 10 and 20 degrees.  If there is ankylosis in 
flexion between 20 and 45 degrees a 50 percent rating is 
appropriate.  A rating of 60 percent is assigned for 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2004).

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Limitation of flexion of the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent. Flexion limited at 30 
degrees is 20 percent. Flexion limited to 45 degrees is 10 
percent. Flexion greater than 45 degrees is noncompensable.  
38 C.F.R. Part 4, Diagnostic Code 5260.

Under Diagnostic Code 5262, pertaining to the impairment of 
the tibia and fibula, a 40 percent evaluation would require 
nonunion of the tibia and fibula with loose motion requiring 
a brace.  A 30 percent evaluation requires malunion of the 
tibia and fibula with marked knee or ankle disability.  38 
C.F.R. § 4.71a, Diagnostic Code 5262 (2004).

The Board notes that normal range of motion of a knee is 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II (2004).

A precedent opinion of VA General Counsel, VAOPGCPREC 9-2004 
(9/17/04), held that separate ratings under diagnostic code 
5260 (limitation of flexion of the leg) and diagnostic code 
5261 (limitation of extension of the leg) may be assigned for 
a disability of the same knee.

Scars other than of the head, face, or neck, are rated under 
Diagnostic Codes 7801 to 7805 as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).   However, these 
statements must be considered with the objective medical 
evidence of record in conjunction with the pertinent rating 
criteria previously set forth. 

The veteran maintains that he suffers from constant left knee 
pain knee pain, weakness, stiffness, intermittent swelling, 
instability and fatigability.  The March 2003 VA compensation 
examination showed some swelling and weakness of muscle 
groups XIII and XIV.  However, when examined that the 
outpatient clinic in May 2003 no weakness was demonstrated.  
Additionally, in August 2003 his motor power was described as 
grossly normal and when seen in November 2003 he reported no 
weakness.  These reports show no evidence of instability.  
Also, recent x-rays showed that the prosthesis was in good 
position and alignment.

Also, range of motion testing conducted during the 
examination in March 2003 showed 0 degrees extension and 
flexion at 95 degrees and that pain occurred at 90 degrees 
flexion.  In May 2003 he complained of shooting pains from 
his knee to his hip and from his left knee to his foot and 
ankle.  Extension was to 5 degrees and flexion degrees to 105 
degrees and in November 2003 it was reported that there was 
some pain at 90 degrees of flexion with no indication of 
impairment in extension.  

After reviewing this evidence the Board finds that severe 
painful motion or weakness of the left knee is not shown.  
Thus the criteria for a 60 percent rating have not been met 
under Diagnostic Code 5055.  Additionally, these range of 
motion examinations showed no significant limitation of 
motion of the left knee.  The degrees of limitation, even 
when factoring the criteria set forth in the Deluca case, do 
not satisfy the criteria for separate compensable ratings 
under Diagnostic Codes 5260 and 5261.  Likewise, these 
findings do not equate to ankylosis in flexion between 10 and 
20 degrees.  Thus, a higher rating is not warranted under 
Diagnostic Code 5262.  Finally, the record shows that the two 
linear surgical scars measure.  Finally, the 17 cm and 10 cm 
surgical scars are asymptomatic and separate compensable 
ratings are not warranted.  Esteban v. Brown, 6 Vet. App. 259 
(1994)

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating for the 
left knee disorder.  Thus the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An increased rating in excess of 30 percent for postoperative 
residuals left total knee replacement due to traumatic 
arthritis is denied.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


